Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 1 of 134 Page ID
                                 #:1769




                                PII




                                                  PII




                                                                    CAR 0197
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 2 of 134 Page ID
                                 #:1770




                               PII




                                                                    CAR 0198
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 3 of 134 Page ID
                                 #:1771




                                                                    PII
   PII




                                                                    CAR 0199
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 4 of 134 Page ID
                                 #:1772




                                                                    CAR 0200
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 5 of 134 Page ID
                                 #:1773




  PII




                                                                    CAR 0201
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 6 of 134 Page ID
                                 #:1774




                                                                     PII
  PII




                                                                    CAR 0202
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 7 of 134 Page ID
                                 #:1775




                                      PII




                                                                    CAR 0203
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 8 of 134 Page ID
                                 #:1776




         PII




             PII




      PII




       PII




               PII




                     PII




                                                                    CAR 0204
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 9 of 134 Page ID
                                 #:1777




        PII




                PII




                PII




          PII




        PII




          PII




                                                                    CAR 0205
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 10 of 134 Page ID
                                  #:1778




                    PII




              PII




        PII




              PII




        PII




              PII




                                                                    CAR 0206
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 11 of 134 Page ID
                                  #:1779




          PII




          PII




                  PII




                PII




            PII




                      PII




                                                                    CAR 0207
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 12 of 134 Page ID
                                  #:1780




          PII




         PII




            PII




           PII




          PII




           PII




                                                                    CAR 0208
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 13 of 134 Page ID
                                  #:1781




          PII




               PII




          PII




                PII




        PII




         PII




                                                                    CAR 0209
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 14 of 134 Page ID
                                  #:1782




           PII




          PII




            PII




          PII




                 PII




           PII




           PII




                                                                    CAR 0210
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 15 of 134 Page ID
                                  #:1783




          PII




                      PII




               PII




                      PII




            PII




                     PII




         PII




                                                                    CAR 0211
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 16 of 134 Page ID
                                  #:1784




               PII




                 PII




           PII




               PII




         PII




          PII




         PII




                                                                    CAR 0212
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 17 of 134 Page ID
                                  #:1785




          PII




               PII




          PII




              PII




        PII




                     PII




        PII




                                                                    CAR 0213
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 18 of 134 Page ID
                                  #:1786




         PII




              PII




         PII




              PII




          PII




        PII




              PII




                    PII




                                                                    CAR 0214
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 19 of 134 Page ID
                                  #:1787




                      PII




                PII




            PII




          PII




           PII




          PII




                                                                    CAR 0215
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 20 of 134 Page ID
                                  #:1788




          PII




          PII




                                                                    CAR 0216
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 21 of 134 Page ID
                                  #:1789




                                   PII




                                                                    CAR 0217
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 22 of 134 Page ID
                                  #:1790




          PII




            PII




                                                                    CAR 0218
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 23 of 134 Page ID
                                  #:1791



           PII




            PII




          PII




            PII




           PII




                 PII




            PII




                                                                    CAR 0219
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 24 of 134 Page ID
                                  #:1792




        PII




               PII




         PII




               PII




              PII




                PII




          PII




                                                                    CAR 0220
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 25 of 134 Page ID
                                  #:1793




        PII




              PII




         PII




              PII




        PII




                PII




                                                                    CAR 0221
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 26 of 134 Page ID
                                  #:1794



                PII




          PII




          PII




        PII




          PII




                PII




              PII




        PII




                                                                    CAR 0222
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 27 of 134 Page ID
                                  #:1795




          PII




                PII




         PII




                PII




                 PII




          PII




                PII




                                                                    CAR 0223
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 28 of 134 Page ID
                                  #:1796




                PII




                PII




        PII




          PII




              PII




          PII




           PII



                                                                    CAR 0224
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 29 of 134 Page ID
                                  #:1797




        PII




          PII




        PII




              PII




              PII




              PII




          PII




                                                                    CAR 0225
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 30 of 134 Page ID
                                  #:1798




              PII




               PII




         PII




                    PII




             PII




             PII




       PII




                                                                    CAR 0226
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 31 of 134 Page ID
                                  #:1799




         PII




         PII




          PII




                PII




        PII




              PII




                    PII




                                                                    CAR 0227
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 32 of 134 Page ID
                                  #:1800




           PII




          PII




          PII




          PII




          PII




                PII




                 PII




                                                                    CAR 0228
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 33 of 134 Page ID
                                  #:1801




          PII




               PII




        PII




         PII




                PII




              PII




          PII



                                                                    CAR 0229
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 34 of 134 Page ID
                                  #:1802




         PII




           PII




          PII




                                                                    CAR 0230
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 35 of 134 Page ID
                                  #:1803




                               PII




                                                                    CAR 0231
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 36 of 134 Page ID
                                  #:1804




            PII
      PII




                                                                    CAR 0232
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 37 of 134 Page ID
                                  #:1805




                              PII




    PII




                                                                    CAR 0233
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 38 of 134 Page ID
                                  #:1806




                          PII         PII




                                                                    CAR 0234
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 39 of 134 Page ID
                                  #:1807




                            PII




       PII




                                                                    CAR 0235
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 40 of 134 Page ID
                                  #:1808




                                      PII




       PII




                                                                    CAR 0236
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 41 of 134 Page ID
                                  #:1809




    PII




     PII




                                                                    CAR 0237
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 42 of 134 Page ID
                                  #:1810




                              PII




           PII
     PII




                                                                    CAR 0238
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 43 of 134 Page ID
                                  #:1811




                                                                    CAR 0239
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 44 of 134 Page ID
                                  #:1812




                                                                    CAR 0240
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 45 of 134 Page ID
                                  #:1813




         PII        PII




                                                                    CAR 0241
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 46 of 134 Page ID
                                  #:1814




                  PII




                                 PII

                                                 PII
                           PII




                                                                    CAR 0242
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 47 of 134 Page ID
                                  #:1815




                                       PII      PII




                                                                    CAR 0243
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 48 of 134 Page ID
                                  #:1816




                        PII




                                    PII
                                                PII
                              PII




                                                                    CAR 0244
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 49 of 134 Page ID
                                  #:1817




                                     PI            PII
                                      I




                                                                    CAR 0245
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 50 of 134 Page ID
                                  #:1818




                        PII




                              PII
                                             PII
                        PII




                                                                    CAR 0246
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 51 of 134 Page ID
                                  #:1819




                                                  PII         PII




                                                                    CAR 0247
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 52 of 134 Page ID
                                  #:1820




                                         PII
       PII




                                   PII

                                         PII

                           PII




                                                                    CAR 0248
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 53 of 134 Page ID
                                  #:1821




                         PII




                                                                     PII




                                                                    CAR 0249
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 54 of 134 Page ID
                                  #:1822




                            PII




   PII




                                                                    CAR 0250
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 55 of 134 Page ID
                                  #:1823




                                     PII




                PII




                                                                    CAR 0251
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 56 of 134 Page ID
                                  #:1824




                                                                    CAR 0252
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 57 of 134 Page ID
                                  #:1825




                                PII




          PII
                                                                    CAR 0253
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 58 of 134 Page ID
                                  #:1826




                          PII




       PII




                                                                    CAR 0254
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 59 of 134 Page ID
                                  #:1827




                                PII




         PII


      PII




                                                                    CAR 0255
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 60 of 134 Page ID
                                  #:1828




                            PII




                                                                    CAR 0256
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 61 of 134 Page ID
                                  #:1829




                                PII




                                                                    CAR 0257
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 62 of 134 Page ID
                                  #:1830




                                PII




                                                     PII




                                                                    CAR 0258
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 63 of 134 Page ID
                                  #:1831




         PII




                                                                    CAR 0259
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 64 of 134 Page ID
                                  #:1832




                                                            PII




    PII                  PII




                                                                    CAR 0260
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 65 of 134 Page ID
                                  #:1833




                                                        PII




                                                                    CAR 0261
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 66 of 134 Page ID
                                  #:1834




 PII                   PII




                                                                    CAR 0262
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 67 of 134 Page ID
                                  #:1835




                                                                    CAR 0263
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 68 of 134 Page ID
                                  #:1836




                                        PII

                PII



                                  PII
                                        PII




                                                                    CAR 0264
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 69 of 134 Page ID
                                  #:1837




         PII
        PII




               PII




                                                                    CAR 0265
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 70 of 134 Page ID
                                  #:1838




                                                                    CAR 0266
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 71 of 134 Page ID
                                  #:1839




                                PII
                   PII


                                PII
                                 PII   PII   PII




                                                                    CAR 0267
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 72 of 134 Page ID
                                  #:1840




         PII
         PII




   PII




                                                                    CAR 0268
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 73 of 134 Page ID
                                  #:1841




                                  PII
                     PII


                                 PII
                                  PII        PII




                                                                    CAR 0269
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 74 of 134 Page ID
                                  #:1842




                          PII




                                                                    CAR 0270
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 75 of 134 Page ID
                                  #:1843




                                                       PII



            PII



                             PII




                                                                    CAR 0271
                                   PII
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 76 of 134 Page ID
                                  #:1844




            PII                     PII




                                                                    CAR 0272
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 77 of 134 Page ID
                                  #:1845




                                     PII




    PII




                                    PII

                                     PII          PII
                                                              PII




                                                                    CAR 0273
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 78 of 134 Page ID
                                  #:1846




            PII




                                                                    CAR 0274
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 79 of 134 Page ID
                                  #:1847




                           PII




                                       PII

                                                   PII
                                 PII




                     PII




                                                                    CAR 0275
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 80 of 134 Page ID
                                  #:1848




                                                                 PII
                                                       PII




                                                                       CAR 0276
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 81 of 134 Page ID
                                  #:1849




                                          PII



      PII




                                    PII

                                          PII       PII
                                                                PII




                                                                      CAR 0277
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 82 of 134 Page ID
                                  #:1850




     PII




                                                                    CAR 0278
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 83 of 134 Page ID
                                  #:1851




                                         PII


              PII



                                   PII
                                         PII
                                                PII      PII




                                                                    CAR 0279
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 84 of 134 Page ID
                                  #:1852




      PII




                                                                    CAR 0280
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 85 of 134 Page ID
                                  #:1853




                                              PII
                    PII



                                               PII




                                      PII




                          PII




                                                                    CAR 0281
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 86 of 134 Page ID
                                  #:1854




                      PII




                                                                    CAR 0282
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 87 of 134 Page ID
                                  #:1855




                                        PII


           PII



                                  PII
                                        PII    PII
                                                         PII




                                                                    CAR 0283
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 88 of 134 Page ID
                                  #:1856




                                     PII




                                                           PII
                                             PII


                                                     PII
                                                                 PII




                                                                       CAR 0284
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 89 of 134 Page ID
                                  #:1857




      PII




                                                                      PII

                              PII



                                                PII




                                                      PII

                                                                    CAR 0285
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 90 of 134 Page ID
                                  #:1858




      PII          PII




                                                                    CAR 0286
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 91 of 134 Page ID
                                  #:1859




                    PII
                                   PII



                                  PII
                                   PII
                                              PII




                                                                    CAR 0287
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 92 of 134 Page ID
                                  #:1860




      PII        PII




                                                                    CAR 0288
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 93 of 134 Page ID
                                  #:1861




                  PII             PII


                                PII
                                  PII   PII
                                              PII




                                                                    CAR 0289
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 94 of 134 Page ID
                                  #:1862




               PII       PII




       PII




                                                                    CAR 0290
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 95 of 134 Page ID
                                  #:1863




                                   PII
                    PII



                                 PII
                                          PII
                                    PII         PII




                                                                    CAR 0291
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 96 of 134 Page ID
                                  #:1864




            PII
                  PII




          PII




                                                                    CAR 0292
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 97 of 134 Page ID
                                  #:1865




                                                     PII
    PII




                                                                    CAR 0293
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 98 of 134 Page ID
                                  #:1866




           PII             PII




                                                                    CAR 0294
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 99 of 134 Page ID
                                  #:1867




                                PII




            PII




                                                                    CAR 0295
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 100 of 134 Page ID
                                   #:1868




                                      PII


 PII




                              PII

                                       PII          PII
                                                                   PII

                        PII




                                                                         CAR 0296
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 101 of 134 Page ID
                                   #:1869




                                                                     CAR 0297
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 102 of 134 Page ID
                                   #:1870



                           PII
  PII                                                            PII




                                                                       CAR 0298
 Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 103 of 134 Page ID
                                    #:1871




PII

                        PII
 PII




                                                                     CAR 0299
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 104 of 134 Page ID
                                   #:1872




                                                                    CAR 0300
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 105 of 134 Page ID
                                   #:1873




                                                                     CAR 0301
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 106 of 134 Page ID
                                   #:1874




                  PII

                        PII




                                                                     CAR 0302
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 107 of 134 Page ID
                                   #:1875




                                                                     CAR 0303
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 108 of 134 Page ID
                                   #:1876




                                                                     CAR 0304
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 109 of 134 Page ID
                                   #:1877




                                                                     CAR 0305
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 110 of 134 Page ID
                                   #:1878




                                                                     CAR 0306
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 111 of 134 Page ID
                                   #:1879




                                                                     CAR 0307
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 112 of 134 Page ID
                                   #:1880




                                                                     CAR 0308
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 113 of 134 Page ID
                                   #:1881




                                                                     CAR 0309
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 114 of 134 Page ID
                                   #:1882




                                                                     CAR 0310
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 115 of 134 Page ID
                                   #:1883




                                                                     CAR 0311
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 116 of 134 Page ID
                                   #:1884




                                                                                  CAR 0312
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 117 of 134 Page ID
                                   #:1885




                                                                     CAR 0313
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 118 of 134 Page ID
                                   #:1886




                                                                     CAR 0314
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 119 of 134 Page ID
                                   #:1887




                                                                     CAR 0315
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 120 of 134 Page ID
                                   #:1888




                                                                                  CAR 0316
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 121 of 134 Page ID
                                   #:1889




                                                                                  CAR 0317
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 122 of 134 Page ID
                                   #:1890




                                                                     CAR 0318
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 123 of 134 Page ID
                                   #:1891




                                                                                  CAR 0319
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 124 of 134 Page ID
                                   #:1892




                                                                                  CAR 0320
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 125 of 134 Page ID
                                   #:1893




                                                                          PII
                                                                    PII
                                                                          PII




                                                                     CAR 0321
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 126 of 134 Page ID
                                   #:1894                                 PII




                   PII




                                                                     CAR 0322
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 127 of 134 Page ID
                                   #:1895



                                                                  PII




                                                                        CAR 0323
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 128 of 134 Page ID
                                   #:1896



                                                                  PII




                                                                        CAR 0324
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 129 of 134 Page ID
                                   #:1897




           PII                         PII                    PII
                                 PII                                PII




                      LEP




                                                                     CAR 0325
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 130 of 134 Page ID
                                   #:1898




                                                                PII
                                                                     CAR 0326
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 131 of 134 Page ID
                                   #:1899




                                                                    PII
                                                                          PII
                                              PII




                                     LEP



                                    LEP




                                                                     CAR 0327
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 132 of 134 Page ID
                                   #:1900




                                                                  PII


        PII                             PII                      PII




       LEP


      LEP




                                                                        CAR 0328
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 133 of 134 Page ID
                                   #:1901




                                                                     CAR 0329
Case 2:18-cv-09276-DMG-PLA Document 69-5 Filed 04/27/20 Page 134 of 134 Page ID
                                   #:1902




                                                                     CAR 0330
